DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number of the pre-grant publication corresponding to the application, US 2018/0290890. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 1/4/2021 has been received and will be entered.
Claim(s) 1-16, 19, and 22-31 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 17-18, 20-21 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 3, 4, 6, 7, 8, 9, 10, 13, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of: (i) “Pulp and Paper Dictionary,” accessed online at https://web.archive.org/web/20170103080018/https://paperonweb.com/dict.htm (1/3/2017) (hereinafter “Dicationary at __”), and (ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607, as understood, the Remarks traverse on the grounds that RM does not teach “graphene material.”  The Remarks state “The claimed subject matter produces graphene material. Graphene material is understood to be few layer or single layer. It is not graphite, which has many more layers to its structure.” (Remarks of 1/4/2021 at 6). This has been considered, but is not persuasive. The arguments are inconsistent with the Specification. Applicants have acted as their own lexicographer and defined the “graphene materials” language. The Specification states: “Multi-layer graphene is a platelet composed of more than one graphene plane of carbon atoms. Individual single-layer graphene sheets and multi-layer graphene platelets are herein collectively called nano graphene platelets (NGPs) or graphene materials.” (S. 1: [0002]) (emphasis added). Thus, the Specification unambiguously equates “graphene materials” with multi-layer graphene platelets. There is no restriction on the number of sheets/layers.  Another word for “multi-layer graphene” is graphite. This is well understood by one of skill in the art. Fitzer, et al., Recommended Terminology For The Description of Carbon As A Solid, Pure & Appl. Chem. 1995; 67(3): 473-506 (hereinafter “Fitzer at __”) is made of record. Fitzer states: “GRAPHITE is an allotropic form of the element carbon consisting of layers of hexagonally arranged carbon atoms in a planar condensed ring system (GRAPEHENE LAYERS).” (Fitzer at 491). Applying graphite prior art is entirely appropriate. Furthermore, the doctrine of claim 1 supports a broad, multi-layer construction of “graphene material.” Note that dependent Claim 30 and Claim 31 refers to single-layer or few-layer graphene. The presumption is that these limitations are not part of the independent claims. It is improper to read these limitations into an independent claim. 
It is noted that “graphene” is recited in the preamble of independent Claim 1, but “graphene material product” is recited in the body of the claim. The definition of “graphene material,” discussed above, coupled with the open-ended transitional language (i.e. “comprising” – see MPEP 2111.03 I – suggests that if the claim is truly drawn to single layer graphene, the step of making this product occurs, or can occur, in some unclaimed process step. Alternatively, the Specification references prior work of the Inventors, US 7,071,258 to Jang, et al., and refer to this work as “graphene.” See (S. 1: [0004]) (“Our research group was world's first to discover graphene [B. Z. Jang and W. C. Huang, "Nano-scaled Graphene Plates," U.S. Patent Application US20130087446, published Jun. 10, 2014; now U.S. Pat. No. 7,071,258 (Jul. 4, 2006)].”). US 7,071,258 to Jang, et al. uses similar language to this application. See (Jang ‘258 3: 4-7) (“One preferred embodiment of the present invention is a nano-scaled graphene plate (NGP) material that is essentially composed of a sheet of graphite plane or a plurality of sheets of graphite plane.”). Thus, the “graphene” in the preamble – to the extent it is limiting (no such concession is made) - can be construed as multi-layer graphene. 
For completeness, it is noted that the graphene art suffers from a lack of consistency in terminology. Objective evidence supports this. Bianco, et al., All in the graphene family – A recommended nomenclature for two-dimensional carbon materials, Carbon 2013; 65: 1-6 (hereinafter “Bianco at __”) is made of record. Bianco states “[w]e see, however, that many authors refer to ‘graphene’ when a quick read through the Methods section clearly reveals the paper is entirely about graphene oxide, or about exfoliated graphite flakes.” (Bianco at 1, col. 2). As understood, such is the case here. See (S. 7: [0071]).
The Remarks state “Preference for structural ordering, thickness of crystallites, and lower surface area prioritize graphite structures and not the graphene yield as seen in the claimed subject matter.” (Remarks of 1/4/2021 at 7). No graphene yield is required of the independent claims. This was not persuasive.
The Remarks state “[t]he ability of a copper substrate process to use different material does obviate another process using other materials.” (Remarks of 1/4/2021 at 7). Obviate means “to anticipate and prevent (something, such as a situation) or make (an action) unnecessary.” Definition of obviate, accessed online at: https://www.merriam-webster.com/dictionary/obviate?utm_campaign=sd&utm_medium=serp&utm_source=jsonld on April 7, 2021. It is unclear what this argument is saying, i.e. “[t]he ability of a copper substrate process to use different material does [anticipate and prevent, or make unnecessary] another process using other materials” does not make sense. The rejection relied on Ruan to show that one of ordinary skill in the art would understand “that a wide variety of carbon sources can be used to make another allotrope of carbon, like graphene or “a graphene material product.” (Non-Final Office Action dated 10/1/2020 at 7). The Remarks have not traversed these findings and they are presumed correct.

The reference to the tables is noted. Id. This is not persuasive to Claim 1 because the evidence is not commensurate with the claims, which have been narrowed to the various “pulps” as currently pending. See MPEP 716.02(d) (“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”) and MPEP 716.01(b) (discussing the “nexus” requirement). As understood, the tables do not report any evidence for graphitizing “brown pulp, dissolving pulp, fluff pulp, market pulp, mechanical pulp, unbleached pulp, or a combination thereof.” As such, there is no nexus between the claims and any evidence reported. 
With respect to Claim 13, the Remarks state “[t]his use of carbonization promotor or flame retardant impacts the process in a way not obviated by the cited references. The use of carbonization promoter or flame retardant improves the graphene yield in a way not obviated by the cited references.” Again, the use of the term “obviated” in the Remarks is not understood. On reconsideration, the amendment cancelling “acids” from Claim 13 was overlooked in prior responses. While RM clearly teaches adding an acid, cancellation of this species makes the rejection untenable. 
Finally, official notice was taken and not traversed. The teachings are admitted prior art. MPEP 2144.03 C. The rejection of Claim 13 is WITHDRAWN. The rejection of all other claims is MAINTAINED, updated below.
II. With respect to the rejection of Claim 14-15 under 35 U.S.C. 103 as being unpatentable over Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of: (i) “Pulp and Paper Dictionary,” accessed online at https://paperonweb.com/dict.htm on 26 September 2020 (hereinafter “Dictionary at __”) and (ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607 as applied in “Rejection I” above, and further in view of: (iii) US 2013/0087446 to Zhamu, et al., as understood, the Remarks rely on the arguments presented in traversing “Rejection I.” No specific traversal was presented. (Remarks of 1/4/2021 at 10). The analysis is presumed correct. The rejection is MAINTIANED, as updated below. 
III. With respect to the rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of: (i) “Pulp and Paper Dictionary,” accessed online at https://paperonweb.com/dict.htm on 26 September 2020 (hereinafter “Dictionary at __”) and (ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607 as applied in “Rejection I” above, and further in view of: (iii) US 3,914,392 to Klett, as understood, the Remarks rely on the arguments presented in traversing “Rejection I.” No specific traversal was presented. (Remarks of 1/4/2021 at 10-11). The analysis is presumed correct. The rejection is MAINTIANED, as updated below.  
IV. With respect to the rejection of Claim(s) 19, 22, 24, 25, 27 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’), the Remarks traverse in a manner that suggests that Zhao was added in an obviousness rejection. See (Remarks of 1/4/2021 at 10) (“Claims 19, 22, 24, 25, and 27 are novel 
V. With respect to the rejection of Claim 25 under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of: (i) US 3,914,392 to Klett, no substantive traversal was presented. (Remarks of 1/4/2021 at 11). The rejection is presumed correct. The rejection is MAINTAINED.
VI. With respect to the rejection of Claim 26 and 28 under 35 U.S.C. 103 as being unpatentable over Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of: (i) Rutledge, et al., Carbonized Starch Microcellular Foam-Cellulose Fiber Composite Structures, Bioresources 2008; 3(4): 1063-1080 (hereinafter “Rutledge at __”), no substantive traversal was presented. (Remarks of 1/4/2021 at 11). The rejection is presumed correct. The rejection is MAINTAINED.
VII. With respect to the rejection of Claim 29 under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of: (i) Yu, et al., Preparation and magnetic behavior of carbon-encapsuolated cobalt and nickel nanoparticles from starch, Chemical Engineering Research and Design 2008; 86: 904-908 (hereinafter “Yu at __”), the Remarks state “The process of Yu is a process for catalytic assisted formation of carbon composites/nanomaterial coatings. This process does not obviate application for individual 
VIII. With respect to the rejection of Claim(s) 30-31 under 35 U.S.C. 103 as being unpatentable over Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of: (i) US 2013/0087446 to Zhamu, et al., no substantive traversal was presented. (Remarks of 1/4/2021 at 12). The rejection is presumed correct. The rejection is MAINTAINED. 


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 3, 4, 6, 7, 8, 9, and 10 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of:
(i) “Pulp and Paper Dictionary,” accessed online at https://web.archive.org/web/20170103080018/https://paperonweb.com/dict.htm (1/3/2017) (hereinafter “Dicationary at __”). and
(ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607.

With respect to Claim 1, this claim has been amended to recite “a procedure of subjecting said pulp to a graphitization treatment at a graphitization temperature in the range of 1,500°C to 3,400°C in a substantially non-oxidizing environment for a length of time sufficient for forming a graphene material product.” Graphitization is taught. (RM at 44, col. 1 – temperatures up to 3073 Id. Graphitic carbon – interpreted as a “graphene material product” (broad language) is taught. (RM at 46, passim). 
Claim 1 has been amended to recite “said pulp is selected from, brown pulp, dissolving pulp, fluff pulp, market pulp, mechanical pulp, 
The kraft lignin used in this work as a starting material was obtained in an acid-precipitation plant from eucalyptus kraft black liquors and supplied by the Empresa National de Celulosas (ENCE). H2S04 was used as a precipitating agent and the resulting precipitate was centrifuged and air-dried in a fluidized bed. Kraft lignin as supplied is identified as HAL (high-ash lignin) and its analysis is given in Table 1. A low-ash lignin (LAL) was obtained by washing with 1% H2S04 aqueous solution, and its analysis is also reported in Table 1.

(RM at 43-44). Previously, this had been interpreted as chemical pulp, and that interpretation is reasserted as corrected. This is supported by the Dictionary. (Dictionary at 52, definition of pulping and table showing “chemical” classification to include the Kraft pulp/pulping process). The claim has now been amended to delete “chemical pulp” and “sulfite pulp.” “Sulfite pulp” was understood as a “species” of the “chemical pulp” genus. (Dictionary at 52). To the extent RM does not teach the various pulps as now claimed, substitution of any of the claimed pulps is an obvious expedient, as they all have carbon. Official notice is taken. The Dictionary reference is relied on as evidence. See (Dictionary at 11 – brown pulp, 24 – dissolving pulp, 32 – fluff pulp, 46 – market pulp, and 11 – brown stock, “[t]he unbleached chemical pulp,” understood as reading on “unbleached pulp.”). Pulp has cellulose. (Dictionary at 51). Cellulose has carbon. (Dictionary at 14 – definition of cellulose). One of skill in the art understands that a wide variety of carbon sources can be used to make another allotrope of carbon, like graphene or “a graphene material product.” Indeed, in a similar process in 2011, researchers at a major research university made graphene from Girl Scout See (Ruan at 7601, col. 1 et seq.) (“Here we demonstrate that much less expensive carbon sources, such as food, insects, and waste, can be used without purification to grow high-quality monolayer graphene…”). Ruan goes on to state “[w]ith this technique, many kinds of solid materials that contain carbon can potentially be used without purification as the feedstocks to produce high-quality graphene. Furthermore, through this method, low-valued foods and negative-valued solid wastes are successfully transformed into high valued graphene which brings new solutions for recycling of carbon from impure sources.” (Ruan at 7604, col. 2 et seq.). With these teachings, it is further submitted that substitution of one wood product for another is viewed as obvious in view of the teachings of RM. 
As to Claim 3, the temperature is taught. (RM at 44, col. 1).
As to Claim 4, the temperature is taught. (RM at 44, col. 1).
As to Claim 6, the temperature increase is taught. (RM at 44, col. 1).
As to Claim 7, a first step at 623 K (~350 C), followed by a second treatment at 1373 K (~1100 C) and a third treatment at 3073 K (~ 2800 C) is taught. (RM at 44, col. 1). 
As to Claim 8, a graphite furnace is taught. (RM at 44, col. 1).  
As to Claim 9, nitrogen is taught. (RM at 44, col. 1).  
As to Claim 10, the pulp product is centrifuged, interpreted as packing/compacting. (RM at 44, col. 1). 

II. Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of:
(i) “Pulp and Paper Dictionary,” accessed online at https://paperonweb.com/dict.htm on 26 September 2020 (hereinafter “Dictionary at __”) and
(ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607 as applied in “Rejection I” above, and further in view of:
(iii) US 2013/0087446 to Zhamu, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claim 14-15, to the extent the references do not suggest the yield, Zhamu teaches a microwave technique for exfoliating “graphene material product” to make graphene. (Zhamu 2: [0022] et seq., entire reference; 7: [0069] – yield). The combination reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143.  

III. Claim 5 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of:
(i) “Pulp and Paper Dictionary,” accessed online at https://paperonweb.com/dict.htm on 26 September 2020 (hereinafter “Dictionary at __”) and
(ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607 as applied in “Rejection I” above, and further in view of:
(iii) US 3,914,392 to Klett. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 5, a temperature of 3073 K is taught. This is 2799.15 C. This is very close to the “greater than 2800 C,” as claimed. “[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” MPEP 2144.05 I (citations omitted). Alternatively or additionally, one of skill in the art would recognize the claimed temperatures as conducive to graphitizing carbonaceous substances. Official notice is taken. As but one piece of evidence, Klett is provided. (Klett 4: 23 et seq., passim). Use of known techniques (heating at the claimed temperatures, per Klett) to achieve predictable results (graphite, per Klett and RM) does not impart patentability. MPEP 2143. 

IV. Claim(s) 19, 22, 24, 25, 27 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’).

With respect to Claim 19, this claim requires “A method of producing graphene directly from a wood product or wood ingredient, not including a paper or paper product obtained from wood.” Zhao teaches graphitizing starch, claimed later as a wood ingredient. (Zhao at 3322, col. 1-2 – Experimental).  
Claim 19 further requires “a procedure of subjecting said wood product or wood ingredient to a graphitization treatment at a graphitization temperature in the range of 1,500°C to 3,400°C in a substantially non-oxidizing environment for a length of time sufficient for converting said product to a graphene material product.” The temperature and conversion to graphite is taught. Id. 
Claim 19 further requires “wherein said wood ingredient is selected from, purified cotton, an wood extractive, a cellulose derivative, rosin, alum, starch, a combination thereof, or a combination thereof with wood pulp.” Starch is taught. Id. 
Claim 19 further requires “wherein said cellulose derivative is selected from cellulose triacetate, cellulose propionate, cellulose acetate propionate (CAP), cellulose acetate butyrate (CAB), nitrocellulose (cellulose nitrate), cellulose sulfate, alkyl cellulose, hydroxyalkyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose (HPC). hydroxyethyl methyl cellulose, hydroxypropyl methyl cellulose (HPMC). ethyl hydroxyethyl cellulose, carboxyalkyl cellulose, or a combination thereof.” This this language limits one species from the Markush group recited above. As another species from that group was rejected, it does not need to be addressed. 
As to Claim 22, a temperature of 2600 C is taught. (Zhao at 3322, col. 1-2 – Experimental).  
As to Claim 24, the wood ingredient is positioned in a furnace at the claimed temperatures. (Zhao at 3322, col. 1-2 – Experimental).
Claim 25, the wood ingredient is positioned in a furnace at the claimed temperatures. (Zhao at 3322, col. 1-2 – Experimental).
As to Claim 27, nitrogen is taught. (Zhao at 3322, col. 2). 

V. Claim 25 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) US 3,914,392 to Klett.

	The discussion of “Rejection IV” is incorporated herein by reference. 
As to Claim 23, as discussed above, Zhao teaches 2600 C. To the extent this may not address the claimed range, one of skill in the art would recognize the claimed temperatures as conducive to graphitizing carbonaceous substances. Official notice is taken. As but one piece of evidence, Klett is provided. (Klett 4: 23 et seq., passim). Use of known techniques (heating at the claimed temperatures, per Klett) to achieve predictable results (graphite, per Klett and Zhao) does not impart patentability. MPEP 2143. 

VI. Claim 26 and 28 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) Rutledge, et al., Carbonized Starch Microcellular Foam-Cellulose Fiber Composite Structures, Bioresources 2008; 3(4): 1063-1080 (hereinafter “Rutledge at __”).

The discussion of “Rejection IV” is incorporated herein by reference.

As to Claim 26, the wood ingredient is positioned in a furnace and heated. (Zhao at 3322, col. 1-2 – Experimental). Zhao heats to 210 C, then carbonizes at 600 C, and then graphitizes at 2600 C. Id. The second step (carbonization) is 100 degrees lower than claimed.  This difference does not impart patentability. In a similar process, Rutledge carbonizes starch at 700. (Rutledge at 1054). It is submitted that any carbonization temperature that works would be viewed as suitable 
As to Claim 28, the first heating is in air, i.e. a reactive environment. (Zhao at 3322, col. 1-2) (“oxidized in the oven at air atmosphere”). 

VII. Claim 29 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) Yu, et al., Preparation and magnetic behavior of carbon-encapsuolated cobalt and nickel nanoparticles from starch, Chemical Engineering Research and Design 2008; 86: 904-908 (hereinafter “Yu at __”). 

The discussion of “Rejection IV” is incorporated herein by reference.

As to Claim 29, to the extent Zhao may not teach adding the nitrogenous salts of acids, this difference does not impart patentability. In a similar process, Yu adds metal salts to starch before carbonization. (Yu at 905, col. 1). These are understood as carbonization/graphitization promoters. (Yu at 906, col. 1) (“implying the Co@Cs materials have a high degree of graphitization”). One would be motivated to add the nitrogenous salt of acid of Yu to the starch of Zhao to facilitate greater carbonization/graphitization. 

VIII. Claim(s) 30-31 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) US 2013/0087446 to Zhamu, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claims 30-31, to the extent the references do not suggest the yield, Zhamu teaches a microwave technique for exfoliating “graphene material product” to make graphene. (Zhamu 2: et seq., entire reference; 7: [0069] – yield). The combination reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143.  


Allowable Subject Matter
I. Claim 13 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “This doctrine, which is ultimately based on the common sense notion that different words or phrases used in separate claims are presumed to indicate that the claims have different meanings and scope, see Comark Communications Inc. v. Harris Corp., 156 F.3d 1182, 1187, 48 U.S.P.Q.2d 1001, 1005 (Fed.Cir.1998), normally means that limitations stated in dependent claims are not to be read into the independent claim from which they depend, see Transmatic, Inc. v. Gulton Indus., Inc., 53 F.3d 1270, 1277, 35 U.S.P.Q.2d 1035, 1041 (Fed.Cir.1995).” Karlin Tech. Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971-972 (Fed. Cir. 1999).